Name: Commission Regulation (EEC) No 1741/79 of 6 August 1979 amending for the fifth time Regulation (EEC) No 1608/76 laying down detailed rules for the description and presentation of wines and grape musts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 200/ 10 Official Journal of the European Communities 8 . 8 . 79 COMMISSION REGULATION (EEC) No 1741 /79 of 6 August 1979 amending for the fifth time Regulation (EEC) No 1608/76 laying down detailed rules for the description and presentation of wines and grape musts No 1608/76 concern the describing of exported wines only as from 1 January 1983 ; Whereas the application of Articles 4 and 14 of Regu ­ lation (EEC) No 355/79 necessitates an adjustment tc national provisions in a Member State which it has not yet been possible to make ; whereas it is therefore appropriate to extend until 31 August 1980 the perioc during which that Member State may allow the names of the geographical units which are smaller than £ specific region or the name of another region to bt used for describing a quality wine psr or a table wine Whereas it is necessary to make some amendments tc the list of the names of the varieties of vine used foi describing Italian wines in order to take account ol the names of certain Italian wines recognized as quality wines psr since the said list was last amended Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wine, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine ('), as amended by Regula ­ tion (EEC) No 1303/79 (2), and in particular Article 54 (5) thereof, Having regard to Council Regulation (EEC) No 355/79 of 5 February 1979 laying down general rules for the description and presentation of wines and grape musts (3 ), and in particular Article 47 (3) thereof, Whereas Commission Regulation (EEC) No 1 608/76 (4), as last amended by Regulation (EEC) No 1730/78 (5), laid down detailed rules for describing and presenting wines and grape musts ; Whereas experience gained in applying Regulation (EEC) No 1608/76 has shown that it is necessary to make some additions to that Regulation ; whereas it is necessary to lay down that there should be grouped together on the same label , together with the manda ­ tory information , the optional information which has been made mandatory by the Member States or the Commission ; whereas it is necessary to specify the manner of indicating the bottler in the case of bottling under contract ; whereas it is advisable to state that a distinction such as a diploma of honour or a medal, awarded by an official body to a certain wine refers to a single lot originating from the same container without excluding the possibility that that lot may have been obtained previously by bringing together several lots of the same wine ; Whereas, since certain Member States have not yet determined the geographical units which are smaller than the specified regions referred to in Article 14 ( 1 ) of Regulation (EEC) No 355/79, it is necessary to post ­ pone until 31 August 1980 the deadline for communi ­ cating to the Commission the names of those geogra ­ phical units ; Whereas, with the object of facilitating Community exports before the implementation of provisions by the United States of America concerning the indica ­ tion of the year of harvest, it is necessary to indicate that the provisions of Article 20a of Regulation (EEC) HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1608/76 is hereby amended as follows : 1 . The first subparagraph of Article 1 ( 1 ) shall be amended to read as follows : ' 1 . The mandatory information on the label required by Articles 2 ( 1 ), 12 ( 1 ), 22 ( 1 ), 27 ( 1 ), 28 ( 1 ) and 29 ( 1 ) of Regulation (EEC) No 2133/74, and that made mandatory by the Member States under Articles 3 (2), 13 (2), 23 (2) or by the Commission under Article 30 (3) of that Regulation :  shall be grouped together on one label affixed to the container or, in the absence of a label , on the container itself,  shall be in lettering which is clear, legible, indelible and sufficiently large to show up clearly against the background on which it is printed and such as to be clearly distinguish ­ able from all other writing and designs on the label .' 2 . The first subparagraph of Article 4 ( 1 ) shall be amended to read as follows : (!) OJ No L 54, 5 . 3 . 1979, p. 1 . (2 ) OJ No L 162, 30 . 6 . 1979, p. 28 . (3) OJ No L 54, 5 . 3 . 1979, p. 99 . (4) OJ No L 183, 8 . 7 . 1976, p. 1 . (5) OJ No L 201 , 25 . 7 . 1978, p. 29 . 8 . 8 . 79 Official Journal of the European Communities No L 200/ 11 ' 1 . To the indication of the name or business name of the bottler as referred to in Articles 2 ( 1 ) (c), 12 ( 1 ) (d), 22 ( 1 ) (d), 27 ( 1 ) (c) and 28 ( 1 ) (c) of Regulation (EEC) No 2133/74 there shall be added one of the following expressions :  "bottler" or, in the case of containers other than bottles, "bulk-filler", or  "bottled by . . ." or, in the case of containers other than bottles, "bulk-filled by . . .", and  where wine is bottled under contract, "bottled for . . or, in the case of containers other than bottles, "bulk-filled for . . 3 . In the first and second indents of Article 10 ( 1 ) (b), '31 August 1979' shall be amended to read '31 August 1980'. 4. Article 14 ( 1 ) shall be amended to read as follows : ' 1 . The awards referred to in Articles 2 (3) (e), 12 (2) (p) and 28 (2) (n) of Regulation (EEC) No 2133/74 shall refer to a single batch of wine origi ­ nating from one container.' 5 . Article 20a shall be amended to read as follows : 'Article 20a Pursuant to the first indent of the second subpara ­ graph of Article 3 ( 1 ) and to the first indent of the second subparagraph of Article 13 ( 1 ) of Regulation (EEC) No 2133/74, the description of a table wine or of a quality wine psr intended for export to the United States of America may not, from 1 January 1983, indicate the harvest year unless at least 95 % of the product in question was produced from grapes harvested in the year indicated.' 6 . In the fourth subparagraph of Article 21 ( 1 ) and in Article 21 ( la), '31 August 1979' shall be amended to read '31 August 1980'. 7 . Chapter III (Italy) of Annex III shall be amended as follows : (a) The term 'Frappato di Vittoria' shall be added in the left-hand column after 'Croatina', and 'Frappato d'Italia' in the middle column as a synonym of 'Frappato di Vittoria'. (b) The term 'Lumassina' shall be added in the left ­ hand column after 'Lambrusco a foglia frasta ­ gliata', and 'Buzzetto' and 'Mataosso' in the middle column as synonyms of 'Lumassina'. (c) The term 'Nerello Mascalese' in the left-hand column and the corresponding synonym 'Pigna ­ tello' in the middle column shall be deleted . (d) The term 'Perricone' shall be added in the left ­ hand column after 'Nebbiolo', and 'Pignatello' in the middle column as a synonym of 'Perri ­ cone'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 August 1979 . For the Commission Finn GUNDELACH Vice-President